DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed 12/29/20 have been fully considered and entered. In response, the Examiner has provided a translation of the cited reference issued to Doo et al., KR 2014029046. The Examiner is of the position that the cited reference of Doo et al., KR 2014029046 either anticipates or renders obvious the rejected claims for reasons set forth below.  
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 9-15 and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doo et al., KR 2014029046 (Google translation).  
	With regard to claims 9-11, 17-19 and 21, the published KR document teach a nano fiber composite (100) having a cobalt oxide nano particle (12) that is embedded in a porous carbon nanofiber (10). The average particle diameter of the cobalt oxide nano particle is from 1 nanometer to 100 nanometer. The size of a pore (14) of the porous carbon nanofiber is from the range of 1 nanometer to 50 nanometer. The pore is distributed on the surface and inner portion of the porous carbon nanofiber. The diameter of the porous carbon nanofiber is from range of 100 nanometer to 1.5 micro meter. (see 
	With regard to the claimed polymers, the published KR document teach using polyacrylontitrile (PAN) (section 0035). 
	Additionally, the published KR document further teach mixing the composite nanofiber with binder and carbon nano-particles (section 0057-0059). Said binder includes the polymers of polyvinyldifluoride (PVDF) (section 0059) Said carbon nanoparticles are added in amount ranging from 10-30 wt. % (section 0060). Said carbon nanoparticles are conductive carbon super-P particles (section 0060). 
	With regard to claims 12-15 and 21-23, the published KR document does not teach all of the claimed nano-materials. The Examiner is of the position that a person of ordinary skill in the art would recognize that porous fiber composite can be formed with various nano-materials including those claimed. The modification involves the mere substitution of one material with another material known for its suitability as fibrous reinforcing agent and would yield a predictable variation whose application is well within the skill of the art. The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art. In re Leshin, 277 F.2d 197, 199, 125 USPQ 416, 418 (CCPA 1960). 

	With regard to the limitations pertaining to forming a filter and a non-woven, the published KR document does not teach forming a filter or a non-woven fabric from the porous nano-composite fibers. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.